Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 January 23, 2018

The Court of Appeals hereby passes the following order:

A18A0947. COREY DAVID RUSCH v. THE STATE.

      In June 2016, Corey David Rusch pleaded guilty to theft by receiving stolen
property and possession of cocaine in Houston County. He was sentenced to a total
of 3 years, with the first 180 days to serve in jail and the remainder on probation. On
October 17, 2017, Rusch filed a motion to dismiss a probation warrant. In his motion,
Rusch alleged that after being sentenced in Houston County, he was transferred to
Bibb County to face additional charges. He argued that the Department of Community
Supervision lacked the authority to issue a probation warrant because he remains in
the custody of the Georgia Department of Corrections. The trial court denied Rusch’s
motion on October 20, 2017.
      Rusch filed both an application for discretionary appeal and the instant direct
appeal seeking review of the same October 20 order. We dismissed Rusch’s
discretionary application on January 4, 2018. See Case No. A18D0238. As a result,
the doctrine of res judicata bars Rusch from seeking further appellate review of the
trial court’s order. See Norris v. Norris, 281 Ga. 566, 567-568 (2) (642 SE2d 34)
(2007); see also Echols v. State, 243 Ga. App. 775, 776 (534 SE2d 464) (2000) (“It
is axiomatic that the same issue cannot be relitigated ad infinitum. The same is true
of appeals of the same issue on the same grounds.”).
      In light of the foregoing, this appeal is hereby DISMISSED.1


                                         Court of Appeals of the State of Georgia
                                                Clerk’s Office, Atlanta,____________________
                                                                          01/23/2018
                                                I certify that the above is a true extract from
                                         the minutes of the Court of Appeals of Georgia.
                                                Witness my signature and the seal of said court
                                         hereto affixed the day and year last above written.


                                                                                         , Clerk.




      1
        In any event, there is no indication that the trial court has issued a final order
in the proceedings arising out of the probation warrant issued in Houston County.
Thus, on the current record, the order that Rusch wishes to appeal is interlocutory.
“[A] party seeking appellate review from an interlocutory order must follow the
interlocutory-application subsection, OCGA § 5-6-34 (b), seek a certificate of
immediate review from the trial court, and comply with the time limitations therein.”
Bailey v. Bailey, 266 Ga. 832, 833 (471 SE2d 213) (1996); see also Boyd v. State, 191
Ga. App. 435 (383 SE2d 906) (1989). Rusch’s failure to follow the interlocutory
review procedure deprives us of jurisdiction over this appeal.